Citation Nr: 1643595	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  07-32 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to herbicide exposure, or service connected diabetes mellitus.  

2.  Entitlement to service connection for rectal incontinence, to include as secondary to service connected diabetes mellitus.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to August 1968 and from December 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in San Juan, Puerto Rico.  

The issues on appeal were previously before the Board in October 2012 when they were remanded for additional evidentiary development.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record demonstrates that the Veteran does not have a cardiac disorder at any time during the appeal period.  

2.  The preponderance of the competent evidence of record demonstrates that the Veteran does not have rectal incontinence and/or fecal leakage which was etiologically linked to active duty or to a service connected disability to include diabetes mellitus.

3.  The preponderance of the competent evidence of record demonstrates that the Veteran does not have a diagnosis of PTSD at time during the appeal period which satisfies the criteria under 38 C.F.R. § 4.125 (a) and there is no competent evidence of record linking any other mental disorder to active duty or to a service connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder, to include as secondary to herbicide exposure, or service connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.310 (2016).

2.  The criteria for service connection for rectal incontinence, to include as secondary to herbicide exposure, or service connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.310 (2016).

3.  The criteria for service connection for an acquired psychiatric disorder to include PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that VA's duty to assist the appellant has been satisfied.  The identified medical records have been obtained and associated with the claims file to the extent possible.  The Veteran has been afforded appropriate VA examinations.  The February 2009 VA examination which pertained to rectal incontinence and the January 2013 VA examinations which pertain to PTSD and cardiac disorders were based on a review of the claims file and examination of the Veteran.  Diagnoses were made and etiology opinions were provided.  The etiology opinions were supported by adequate rationales.  The appellant has not identified any outstanding evidence (medical or otherwise) that could be obtained to substantiate the claims.  The Board is unaware of any such evidence.  The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the appellant's claims.


Legal Criteria

To establish service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Entitlement to service connection for an acquired psychiatric disorder to include PTSD.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304 (f).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders and be supported by the findings of a medical examiner.  38 C.F.R. §  4.125 (a).

The diagnostic criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (DSM-V) for mental disorders have been adopted by the VA. 38 C.F.R. § 4.125 (2015).  Prior to August 4, 2014, the Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) was in effect.  

The Board finds that service connection is not warranted for PTSD as the preponderance of the evidence weighs against a finding that the Veteran has PTSD documented by medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a).  

Associated with the claims file are VA clinical records which include diagnoses of PTSD.  An April 1995 VA clinical record includes the annotation that the Veteran was being seen in the psychiatric unit for posttraumatic stress syndrome.  The Veteran reported he had had nightmares since returning from service.  In February 2003 an assessment of PTSD was made.  In July 2003, the Veteran alleged he saw a lot of combat.  A diagnosis of PTSD was made.  An October 2003 VA clinical record includes diagnosis of PTSD.  An October 2006 VA clinical record includes the assessment that the Veteran had PTSD with active symptomology and also developed depression.  In April 2007, an assessment was made of PTSD/panic attacks.  In August 2007, stable PTSD and depression due to family break up was assessed.  The Veteran also had developed delusional disorder of the grandiose type.  Clinical records darted in August include PTSD as a diagnosis and it is also included on the Veteran's "problem list."  Clinical records dated in April 2012, June 2012, October 2013, February 2014, July 2014, November 2014, March 2015, and January 2016 all include diagnoses of major depression with psychosis and PTSD.  Significantly, the Board is unable to determine upon what criteria the diagnoses of PTSD were based.  The Board is unable to determine if the diagnoses were made in accordance with DSM-IV and DSM-V as required under the regulation.  38 C.F.R. § 4.125. 

There is medical evidence of record which demonstrates that the Veteran does not have PTSD as defined by DSM-IV and DSM-V.  

A January 2004 VA clinical record includes the annotation that the Veteran did not fulfill the criteria for a PTSD diagnosis as his symptom presentation was vague and unspecific.  

At the time of a July 1995 VA examination, the Veteran stated he developed PTSD after returning from service.  He reported claustrophobia, fatigue, nightmares, panic attacks and flashbacks.  He had never been hospitalized or received outpatient treatment for psychiatric reasons.  An examination was conducted.  The Axis I diagnosis was claustrophobia by history.  The examiner wrote that a diagnosis of PTSD could not be sustained because of a lack of a typical clinical picture of the disorder and also because of the lack of history between the time in service and the present time.  It was advisable that the Veteran be re-evaluated in the future to see if the diagnosis could be sustained.  

A VA PTSD examination was conducted in April 2006.  An examination of the Veteran was conducted and his relevant history was recorded.  The assessment was that the Veteran did not meet the DSM-IV stressor criteria for PTSD.  He did not describe nor mention any stressor.   He did not fulfill as a consequence of the above any of the other related symptoms such as avoidance of external stimuli that remind or re-create the experience distressing dreams and recollections of the traumatic stressor persistent symptoms of increased arousal, persistent re-experiencing of traumatic event.  The Axis I diagnosis was agoraphobia.  The examiner opined that no other mental disorder was present.  

A VA PTSD examination was conducted in May 2010.  The Veteran was interviewed and a mental status examination was conducted.  The Axis I diagnosis was recurrent major depressive disorder by history.  

A VA PTSD examination was conducted in January 2013.  It was opined that the Veteran did not have PTSD that confirmed to DSM-IV as the symptoms did not meet the diagnostic criteria.  Dysthymic disorder was diagnosed.  The examiner opined that the Veteran only had one mental disorder.  With regard to PTSD, the examiner found that the Veteran's symptoms, other than nightmares and difficulty sleeping did not meet the DSM-IV criteria for a diagnosis of PTSD.  The claims file was negative for any mental health referrals, diagnoses or treatment during the Veteran's periods of active duty.  The Veteran reported his mind went blank from 1968 until 1980 which the examiner interpreted to mean that the Veteran did not focus on his military experiences.  It was in 1980, when he was applying for is Post Office job that the Veteran remembered that he was a veteran.  There was no evidence that the Veteran was in mental health treatment at this time.  The Veteran did have a diagnosis of dysthymic disorder but there was no evidence that it was related to his two periods of active duty service.  

The Board finds more probative weight should be placed on the medical evidence set out above which finds the Veteran does not have PTSD, particularly the April 2006 and January 2013 VA examination reports.  These reports specifically reference DSM-IV and indicate that the Veteran did not meet the diagnostic criteria to support a diagnosis of PTSD.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."]  The Board finds that the VA examinations which were conducted specifically to determine if the Veteran met the diagnostic criteria for an evaluation of PTSD have more probative value than clinical records were produced as part of therapy and not focused on a diagnosis.  

As it has been determined that the Veteran does not have a diagnosis of PTSD in accordance with the requirements of 38 C.F.R. § 4.125 (a), service connection cannot be granted for PTSD.  

Associated with the claims file are diagnoses of other mental disorders.  Significantly, there is no competent evidence linking any of these disorders to active duty or to a service connected disability.  

The service treatment records reveal that, at the time of the Veteran's June 1968  separation examination from his first period of active duty service, he completed a Report of Medical History.  On this form, the Veteran indicated that he had or had had nervous trouble of any sort and also depression or excessive worry.  The document was annotated by a clinician to indicate that the Veteran had depression and nervous trouble which he attributed to his drinking coffee.  A clinical psychiatric examination of the Veteran conducted at the same time was determined to be normal.  The Veteran's completed other Reports of Medical History for his second period of active duty service and for the National Guard but he did not indicate, in any way, that he had any mental problems.  The first evidence of mental disorders, dated subsequent to the Veteran's first period of active duty service was in October 2006 when a VA clinical record includes the annotation that the Veteran had developed depression.  Other mental disorders diagnosed during the appeal period were dysthymic disorder, history of claustrophobia, delusional disorder of the grandiose type and agoraphobia.  There is no competent medical evidence of record which links any of these disorders or any other mental disorder to the Veteran's active duty service or to a service connected disability.  With regard to the dysthymia which was diagnosed in 2013, the examiner who conducted the January 2013 VA examination affirmatively found that there was no evidence of record linking the dysthymia to either period of active duty service.   

To the extent it can be argued that the Veteran has linked a mental disorder to his active duty service, the Board finds this evidence to not warrant any probative value.  The Veteran is a lay person and is not competent to make a complex medical determination such was a diagnosis of a mental disorder.

Based on the above, and in addition to PTSD, the Board finds that service connection is not warranted for any other mental disorder.   


Entitlement to service connection for rectal incontinence to include as secondary to service connected diabetes mellitus or herbicide exposure

In January 2009, the Veteran submitted a claim of entitlement to service connection for incontinence secondary to diabetes mellitus and herbicide exposure.  

The Board finds that service connection is not warranted for rectal incontinence as the competent evidence of record demonstrates that the Veteran does not experience rectal incontinence due to his active duty service or due to a service connected disability.  

Service connection is not warranted on a direct basis.  The service treatment records were silent as to complaints of, diagnosis of or treatment for any type of incontinence and the Veteran does not allege such a fact pattern.  The Veteran is claiming that he has rectal incontinence which is secondary to his service connected diabetes mellitus or due to his exposure to herbicides while on active duty.  

The post-service clinical records are silent as to the presence of any rectal incontinence.  A VA examination was conducted to determine if the Veteran had the disorder.  On examination in February 2009, the Veteran reported having frequency and urgency of bowel movements beginning in 2007.  He denied incontinence but, if he gets an abdominal cramp for a bowel movement and could not reach the bathroom on time, he can experience leakage of stools.  The Veteran reported the symptomology was getting progressively worse.  It reported that there was a history of fecal incontinence.  The leakage was mild and pads were not required.  The leakage was occasional.  Physical examination was conducted.  The impression was colonic diverticulosis.  The examiner opined that the rectal incontinence was not caused by or a result of the service connected diabetes mellitus.  The rationale provided was that there was no medical evidence of rectal incontinence and the Veteran denied rectal incontinence.  

An addendum to the February 2009 VA examination report was prepared in January 2013.  It was opined that the rectal incontinence was less likely as not incurred in or aggravated by active duty service or by the service connected diabetes mellitus.  The rationale provided was that there was no evidence of rectal incontinence being diagnosed or treated.  

The Board finds that the report of the February 2009 VA examination constitutes competent evidence demonstrating that the Veteran does not have rectal incontinence.  The Board notes that leakage was reported by the examiner and the Veteran is competent to report on symptomology he experiences through his senses to include being incontinent.  Significantly, the examiner who conducted the February 2009 VA examination acknowledged the fecal leakage but attributed it to colonic diverticulosis and not to diabetes mellitus.  The Board finds this is an affirmative determination that the fecal leakage reported at the time of the examination is not linked to active duty or to a service connected disability.  Service connection is not warranted for rectal incontinence on a direct basis or as secondary to a service connected disability to include diabetes mellitus.  

The Veteran has alleged in his claim for compensation that he has rectal incontinence which is due to his exposure to herbicides.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e) (2016).  The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id. 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332  (Dec. 27, 2010 ); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012). 

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service personnel records document service in Vietnam and the Veteran's exposure to herbicides is conceded.  Significantly, rectal incontinence is not included in the list of diseases for which presumptive service connection may be granted based on herbicide exposure under 38 C.F.R. § 3.309 (e).  Furthermore, the Veteran has not submitted any medical evidence linking rectal incontinence to herbicide exposure and he is not competent to provide evidence of such a link himself.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  Based on the above, the Board finds that service connection is not warranted for rectal incontinence based on exposure to herbicides.  


Entitlement to service connection for a cardiac disorder to include as secondary to herbicide exposure  

In January 2009, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for a cardiac disorder.  He is claiming that it is due to his exposure to herbicides while on active duty.  

The Board finds that service connection is not warranted for a cardiac disorder on any basis as the preponderance of the competent evidence of record demonstrates that the Veteran does not have a cardiac disorder.  

At the time of a May 2003 VA examination, hypertension was diagnosed.  The disorder was not linked to active duty or to a service connected disability.  

A March 2006 VA clinical record includes an assessment of controlled hypertension.  

A VA hypertension examination was conducted in August 2006.  The Veteran denied any symptoms.  The examiner found no evidence of hypertensive vascular disease.  The diagnosis was arterial hypertension.  The examiner observed that the Veteran was diagnosed with hypertension in 1999 and with arterial hypertension afterwards.  However, since there was no evidence of proteinuria at the time of the examination, the examiner opined that the arterial hypertension was not likely related to the Veteran's service connected diabetes mellitus.  

At the time of a February 2009 VA examination, hypertension was diagnosed but it was determined that it was not a complication of diabetes mellitus as there was no microalbuminuria present.  There was a history of hypertensive heart disease which had its onset in 2003.  

A VA ischemic heart disease examination was conducted in July 2011.  It was determined that the Veteran did not have the disorder.  No other cardiac disorders were diagnosed.  

The report of a January 2013 VA examination of heart conditions is of record.  It was determined that the Veteran did not have and never had a heart condition.  The examiner found the available medical evidence does not support a diagnosis of heart disease.  The examiner observed there was no evidence of coronary artery disease, ischemic heart disease, cardiomegaly, congestive heart failure or myocardial infarctions.  It was observed there is no history of cardiac catheterization or cardiac revascularization, angioplasty, stenting or surgery.  Electrocardiogram and chest radiography was without evidence of structural pathology.  The examiner found there is no evidence of hypertensive heart disease.  It was pointed out that, even if the Veteran did have hypertensive heart disease, in the absence of microalbuminuria to suggest diabetic nephropathy, it would not support a direct etiologic relation between the Veteran's service connected diabetes and his condition of hypertension or any probability of hypertensive heart disease.  The examiner noted that, in the report of the February 2009 VA heart examination, the examiner checked a box indicating the presence of hypertensive heart disease.   It was the examiner's opinion that the other examiner checked the wrong in spite of checking the box for only hypertension, without hypertensive heart disease.  

The only medical evidence of any cardiac disorders is the reference to a history of hypertensive heart disease included in the report of the February 2009 VA examination.  This report indicates that the disorder began in 2003.  By preponderance alone, the opinions of the examiners who conducted the August 2006 and January 2013 VA examinations, which indicate the Veteran had arterial hypertension and not hypertensive heart disease, outweigh the positive opinion.  The January 2013 examiner specifically opined that the February 2009 report was in error and "the examiner checked the wrong box."  The Board places additional weight on the fact that the February 2009 VA examination only noted the disorder by history.  There are no other medical records dated prior to this record which include a diagnosis of hypertensive heart disease.  It is not apparent upon what basis this determination was made.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As a result of the above, the Board finds the preponderance of the competent evidence of record demonstrates that the Veteran does not hypertensive heart disease.  

Even if the report of hypertensive heart disease was correct, which is not conceded, there is no competent evidence of the presence of hypertensive heart disease during the appeal period.  The February 2009 VA examination report only referenced the disorder as history and the July 2011 and January 2013 VA examination reports did not diagnose the disorder.  The examiner who conducted the January 2013 VA examination affirmatively found that the Veteran did not have any cardiac disorders including hypertensive heart disease.  

The only other evidence which indicates the Veteran currently has a cardiac disorder, regardless of the etiology is the Veteran's own allegations.  As a lay person however, the Veteran is not competent to make a complex medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to the existence and etiology of a cardiac disorder is without probative value. 

The Veteran has claimed that his cardiac disorder was due to herbicide exposure.  The Board does not to address this contention.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225   In the absence of any competent evidence of a cardiac disorder, the Board must conclude the Veteran does not currently suffer from such disability.  Without competent evidence of a diagnosis of asthma, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As there is no competent evidence documenting the existence of a cardiac disorder at any time during the appeal period, service connection cannot be granted on any basis.



ORDER

Entitlement to service connection for a heart disorder, to include as secondary to herbicide exposure, or service connected diabetes mellitus is not warranted.  The appeal is denied.  

Entitlement to service connection for rectal incontinence, to include as secondary to service connected diabetes mellitus is not warranted.  The appeal is denied.  

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is not warranted.  The appeal is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


